Case 5:18-cv-02643-MWF-KK Document 58-6 Filed 12/18/19 Page 1of3 Page ID #:570

EXHIBIT F
Case 5:18-cv-02643-MWF-KK Document 58-6 Filed 12/18/19 Page 2of3 Page ID#:571

From: Kanno, Rita Rita.Kanno@lewisbrisbois.com

Subject: RE: [EXT] Tara Ann Bartoli, et al. v. Rancho California RV Resort Owners Association, et al. | Gase No.:5-18-C'V-02643-
MWF-KK - 30841-609
Date: September 12, 2019 at 4:02 PM
To: emarkus@drllaw.com
Ge: Steve Stueber sstueber@drllaw.com

Of course we will.

From: emarkus@drllaw.com [mailto:emarkus@drilaw.com]
Sent: Thursday, September 12, 2019 3:53 PM

To: Kanno, Rita

Ce: Steve Stueber

Subject: Re: [EXT] Tara Ann Bartoll, et al. v. Rancho California RV Resort Owners Association, et al. | Case No.:5-18-CV¥-02643-MWF-
KK - 30841-609

Hi Rita:

Lhave confirmed that your calculation as to your clients’ response deadline is correct. Thank you for the lesson on
procedure (with no sarcasm intended). 9/26 works. I hope that in the event we deem a second amendment necessary
based on what is provided in discovery, you will! extend me the same courtesy.

Best,

Eric P. Markus

Dapeer Rosenblit Litvak, LLP
11500 W. Olympic Blvd. Suite 550
Los Angeles, California 90064

Tel (310) 477-5575

Fax (310) 477-7090

emarkus@drllaw.com

NOTICE: This message is intended only for the addressee and may contain information that is privileged, confidential
and/or attorney work product. If you are not the intended recipient, do not read, copy, retain or disseminate this message
or any attachment. If you have received this message in error, please call the sender immediately at 310-477-5575 and
delete all copies of the message and any attachment. Neither the transmission of this message or any attachment, nor
any error in transmission or mis-delivery shail constitute waiver of any applicable legal privilege.

On Sep 12, 2019, at 3:03 PM, Kanno, Rita <Rita.Kanno@lewisbrisbois.com> wrote:

Please see the calculation below. Per this can we agree to the extension of 9/26?

Rita R. Kanno
<LB-Logo_7c9c5bd0-0ale-47b8- —. =EEnEial

Rita.Kanno@lewisbrisbois.com
a3b1-a4bScdfed8fa.png> “a

T: 619.699.4969 F; 619.233.8627
701 B Street, Suite 1900, San Diego, CA 92101 | LewisBrisbois.com
Representing clie jons nationwide.

This e-mal! may contain or attach privileged, confidential or protected information Intended only for the use of the intended recipient. If you are not the
intended recipient, any review or use of it is strictly prohibited. If you have received this e-mail in error, you are required to notify the sender, then delete
this email and any attachment from your computer and any of your electronic devices where the message Is stored.
Case 5:18-cv-02643-MWF-KK Document 58-6 Filed 12/18/19 Page 3o0f3 Page ID #:572

From: eDockets Manager
Sent: Wednesday, August 14, 2019 8:35 AM
To: eDockets Manager; Figueroa, George “Isaac”

Subject: RE: [EXT] Tara Ann Bartoli, et al, v. Rancho California RV Resort Owners Association, et al. | Case No.:5-18-CV-02643-
MWF-KK ~ 30841-609

Per the vendor:

Thank you for forwarding the email chain. The deadline is not a straight 33-day count. Per FRCP 6(d}, the additional! 3 days are
not added under after the period would otherwise expire under FRCP 6{a). Thirty days after 8/8/19 falls on Saturday, 9/7/19.
Per FRCP 6(a}(a)(C), when a period is stated in days, the period continues to run until the end of the next day that is not a
weekend or holiday. This means the initial 30-day calculation does not expire until Monday, 9/9/19. Three days after that falls
as 9/12/19,

Hope that helps. Thanks, ~Michele

From: eDockets Manager

Sent: Wednesday, August 14, 2019 7:51 AM

To: Figueroa, George "Isaac"; eDockets Manager

Subject: RE: [EXT] Tara Ann Bartoli, et al. v. Ranche California RV Resort Owners Association, et al. | Case No.:5-18-Cv-
02643-MWF-KK - 30841-609 ’

Good morning,

I sent an inquiry to the vendor and will contact you when I hear back from them. Thanks, ~Michele

From: Figueroa, George "Isaac"

Sent: Monday, August 12, 2019 2:58 PM

To: eDockets Manager

Subject: FW: [EXT] Tara Ann Bartoli, et al. v. Rancho California RV Resort Owners Association, et al. | Case
No.:5-18-CV-02643-MWF-KK - 30841-609

Hello,
Per the Attorney, the deadline to respond to discovery in Federal Court should be 30 days plus 3 days

for mail service. The RFP was mail served on 8/8/19, 33 days from that is 9/10/19, however eDockets is
calculating the deadline as 9/12/19. Please advise.

> LEWIS

” BRISBO!S

  
